Citation Nr: 1542771	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-09 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant, her brother-in-law, and her brother-in-law's wife




ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966.  The appellant is the surviving spouse of the Veteran.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Jurisdiction currently resides at the RO in Huntington, West Virginia.

The appellant was provided a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  A transcript of the hearing is of record. Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appellant's claim. 

As background, the Board notes that the Veteran died in September 2011.  His death certificate lists his cause of death as adenocarcinoma of the lung, metastatic carcinoma of the liver, metastatic prostate carcinoma to bone, and prostate carcinoma.    

The appellant contends that during the Veteran's period of service at Fort Wainwright which included service at Fort Greely in Alaska, the Veteran was exposed to chemicals including ionizing radiation from testing clothing and equipment for radiation contamination that caused his fatal, lung, liver, and prostate cancers when performing his duties as a pioneer.  The Veteran's personnel records document his military occupational specialty (MOS) as a pioneer and that he was stationed in Alaska from January 2, 1964 to June 26, 1965.  At the July 2015 Board hearing, the appellant's representative indicated that the Veteran's exposure to chemicals including ionizing radiation occurred in the vicinity of Fort Greely during Operation West Side Phase I of Project 112 and Shipboard Hazard and Defense (SHAD) in January and February 1965.  At that time, bacillus globigii, a biological simulant, was used and the appellant's representative noted that this chemical can infect the lungs, brain lining, blood stream and other areas of the body.  The appellant's representative also indicated that the Veteran could have been exposed to chemicals during other operations during his period of service in Alaska.  See the July 2015 Board hearing transcript, page 8.  In support of the appellant's claim, the appellant's representative submitted a Deseret Test Center/Project 112 and SHAD State Matrix which in pertinent part noted Test names in Alaska of Night Train from December 1963 to January 1964, Elk Hunt Phase I from July to August 1964, Elk Hunt Phase II from October to December 1964 and June to July 1965, West Side Phase I from January to February 1965, and Devil Hole Phase I in the summer of 1965.

In 2002, the Department of Defense (DoD) released information on Project 112 and SHAD.  That information noted that DoD conducted various tests on animals to determine the effectiveness of shipboard detection and protective measures against chemical and biological threats; the protective measures taken against chemical and biological warfare agents, and to determine the potential risk to American forces posed by these agents.  The materials used for testing included biological warfare agent stimulants, chemical warfare agents, chemical warfare agent stimulants, and various chemical decontaminants.

DoD further admitted that it had released several toxins, such as VX and sarin, and that it had conducted studies on the exposed individuals.  Much of the information surrounding Project 112 remains classified, but various directives have been issued which delineate the many substances used as part of the testing program to include but not limited to coxiella burnetii, pasteurella (now renamed francisella) tularensis; biological and chemical warfare agent simulants including bacillus globigii, E. coli and serratia marcscens; chemical warfare agents such as sarin, and VX; chemical warfare agent simulants such as methylactoacetate and sulfue dioxide; and tracer materials such as zinc cadmium sulfide; and various chemical decontaminants including beta-propiolactone, ethyl alcohol, llysol, peracetic acid, potassium hydroxide, sodium hydroxide and sodium hypochlorite.  Information specific to the Elk Hunt tests indicate that Elk Hunt, Phase I, involved standard and modified VX nerve agent and Elk Hunt, Phase II involved the use of standard VX nerve agent.  Also, Night Train and West Side Phase I involved the use of bacillus globigii and zinc cadmium sulfide, and Devil Hole Phase I involved the use of sarin nerve agent as well as zinc cadmium sulfide.  

Concerning the appellant's claim, although the Veteran's available service personnel records document service in Alaska from January 1964 to June 1965, his personnel records do not document participation in any of the above operations in Alaska.  Moreover, in September 2013, the RO contacted the U.S. Army Ionizing Radiation Dosimetry Center in order to obtain a DD 1141, Record of Exposure to Ionizing Radiation or an equivalent record of occupational radiation exposure.  Notably, the RO did not specify the Veteran's organization or unit of assignment name, but rather only noted "Unknown."  The Army Dosimetry Center subsequently responded and reported that there were no records of ionizing radiation exposure pertaining to the Veteran.  Further, the Army Dosimetry Center did not furnish a DD 1141, and it is unclear if such record exists.  

The Board observes that there has been no inquiry as to the Veteran's participation in Operation Elk Hunt Phase I, Elk Hunt Phase II, West Side Phase I, Night Train, or Devil Hole Phase I.  As such, the Board finds that remand is necessary in order for the AOJ to request through appropriate channels such records following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards to requests for records from Federal facilities.  Further, if the Veteran's participation in any of these operations is verified, the AOJ must also attempt to obtain, through appropriate channels, plans, testing reports, and any other relevant information from these operations because it is critically important to the outcome of the appellant's claim.  If the requested records are unable to be obtained, the AOJ must inform the appellant of such and document what attempts were made to obtain the records and indicate in writing that further attempts to locate or obtain any such government records would be futile. 

The Board finally notes that if, and only if, it is determined that the Veteran was exposed to chemicals during service in Alaska, a medical opinion should be obtained as to whether the Veteran's natural cause of death is related to his military service.

Accordingly, the case is REMANDED for the following action:

1. Clarify through appropriate channels the nature and extent of any potential exposure to chemicals, ionizing radiation, or biological simulants such as bacillus globigii that may have occurred at Fort Wainwright or Fort Greely, Alaska prior to or during the Veteran's deployment from January 1964 to June 1965.  All negative responses must be documented.

2. Obtain, through appropriate channels, plans, testing reports and any other relevant information such as ionizing radiation exposure including DOS estimates from Operation Night Train, Project 112, which was conducted in the vicinity of Fort Greely, Alaska from December 1963 to January 1964; Phase I of Operation Elk Hunt, Project 112, which was conducted in the vicinity of Fort Greely from July to August 1964; Phase II of Operation Elk Hunt, Project 112, which was conducted in the vicinity of Fort Greely from October to December 1964 and from June to July 1965; Phase I of Operation West Side, Project 112, which was conducted in the vicinity of Fort Greely from January to February 1965; and Phase I of Operation Devil Hole, Project 112, which was conducted in the vicinity of Fort Greely in the summer of 1965. 

Specifically, attempt to obtain information regarding what chemical agents participants were potentially exposed to (e.g. nerve agents, mustard gas, Agent Orange, etc.) and any medical records relating to the Veteran.  Follow up with any additional agencies or resources identified in the search.  In particular, contact the U.S. Army Test and Evaluation Command (ATEC).  All communications, including negative responses, should be documented in the claims file.

If, after making reasonable efforts, to include any follow up efforts suggested, these records cannot be obtained, there must be specific documentation what attempts were made to obtain the records, and indication in writing that further attempts to locate or obtain any such government records would be futile. Thereafter: (a) notify the appellant of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The appellant must then be given an opportunity to respond.

3. If, and only if, the appellant's contention of the Veteran's alleged exposure to chemicals in service is established, arrange for a physician or other qualified medical practitioner to review the Veteran's claims folder and render an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's natural cause of death of adenocarcinoma of lung, metastatic carcinoma of liver, metastatic prostate carcinoma to bone, and prostate carcinoma was etiologically related to his military service, to include exposure to chemicals.  

The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After undertaking any additional development which it deems to be necessary, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




